Citation Nr: 1501579	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for tonsillitis. 

3.  Entitlement to service connection for a right toe condition. 

4.  Entitlement to service connection for a left hip condition.

5.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including the August 2014 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  The record also reflects that additional VA treatment records (contained in the Virtual file) were associated with the file after the issuance of the September 2012 statement of the case; however, the Board finds that the records are not relevant to the issue decided herein.  38 C.F.R. § 19.37(a) (2014); 38 C.F.R. § 20.1304(c) (2014). 


The issues of entitlement to service connection for a right toe condition, a left hip condition, and a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his August 2014 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to nonservice-connected pension. 

2.  There is no probative competent and credible evidence establishing that the Veteran currently has tonsillitis or residual disability of tonsillitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to nonservice-connected pension have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for tonsillitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in letters sent to the Veteran in March 2011 and April 2011, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  The letters also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  They also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2011 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the March 2011 and April 2011 letters meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran related to his claim of service connection for tonsillitis.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, the September 2011 VA examination report, the August 2014 hearing transcript, and statements from the Veteran.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for tonsillitis.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical evaluation is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history, lay statements, and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his August 2014 Board hearing, has withdrawn his appeal for entitlement to nonservice-connected pension.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to these issues, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for tonsillitis on the basis that it is related to his period of active service.  Specifically, he contends that he developed the condition in 1965 and that he has had sinus problems that have persisted since that time. 

Service treatment records indicate that in May 1965 the Veteran complained of a sore throat and headache; he was diagnosed with bacterial tonsillitis.  Then, in August 1965 the Veteran complained of a sensation that felt like something was stuck in his throat.  The physician noted that his tonsils appeared to be slightly enlarged.  However, upon separation examination in June 1967, the Veteran denied any problem with his throat; he also denied frequent colds and sinusitis.  Upon clinical evaluation, there were no abnormalities noted regarding the Veteran's mouth, throat, or sinuses.  

In a July 1977 post-service reserve service examination, the Veteran reported a surgery on his tonsils from June 1975.  The Veteran's post-service VA treatment records are silent as to any complaints of tonsillitis or other symptoms related to his throat or tonsils.  

In September 2011, the Veteran was provided an examination regarding his claim for tonsillitis.  The Veteran reported that the condition has existed since 1965; he also told the examiner that he has a sinus problem that occurs 6 times per year and each episode lasts for approximately 7 weeks.  During the episodes, he stated that he is incapacitated as often as 12 times and each incident lasts for 7 days.  He also complained of headaches accompanying his sinus problems.  He uses antibiotic treatment for 4-6 weeks to alleviate the symptoms.  He reported interference with breathing through his nose, purulent discharge from his nose, hoarseness of his voice, and pain.  He stated that the condition is worse in the fall.  The Veteran also reported that he gags easily since having his tonsils removed, and that the scar tissue causes breathing difficulty.  Upon examination of the Veteran's throat, the examiner found the mucosa intact and noted that there was no pharyngeal erythema or exudate.  The examiner opined that there is no diagnosis because there is no pathology to render a diagnosis.  

The Board notes that the Veteran maintains that he has tonsillitis that is related to his period of active service.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on complex medical matters requiring medical expertise, such as the diagnosis of tonsillitis or residuals therefrom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis and etiology of symptoms related to tonsillitis.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of tonsillitis or residuals therefrom.  Thus, the persuasive value of his lay contentions is low because the overall factual picture is complex.  The Board recognizes that the Veteran had tonsil surgery and that he believes he suffers from a current condition related to that.  However, as noted above, the VA examiner did not find any current diagnosis related to the Veteran's throat or tonsils and the medical evidence is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 
Accordingly, service connection is not warranted on any basis and must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

The claim as to entitlement to nonservice-connected pension is dismissed.

Service connection for tonsillitis is denied.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claims of service connection for a right toe condition, a left hip condition, and a left knee condition.  

As an initial matter, the Board notes that the Veteran testified at his August 2014 hearing that he sought private medical treatment for his right toe, left hip, and left knee after service.  With regard to his toe condition, the Veteran asserted that he sought treatment in Dunston, Texas and Oklahoma City, Oklahoma after he was discharged.  Although he stated that the records from Dunston, Texas were no longer available, he told the undersigned that he was in possession of the treatment records from the treatment he received in Oklahoma City.  The Veteran also testified that he received private treatment for the right toe condition in 2010.  With regard to his left hip condition, the Veteran testified that he received intermittent treatment for his hip after he was discharged.  He specifically told the undersigned that he had treatment records, including X-rays, from 1997 in Oklahoma City.  He testified that he was unsure if he had any post-service treatment records pertaining to his left knee, as the physicians from his initial post-service treatment had died.  He indicated that he would submit the relevant records in his possession after the hearing.  However, no additional treatment records have been associated with the record, and nothing in the file indicates that there have been attempts to obtain such records.  The Board will remand these issues to obtain these records and associate them with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Next, the Veteran contends that his right toe condition resulted from events that occurred while he was in Korea.  Specifically, at his August 2014 hearing, the Veteran stated that he had trouble with his toe because of the cold; he told the undersigned that "it got frostbitten to a certain extent".  The Veteran's DD Form 214 confirms that he served in Korea.  As such, the Veteran should be afforded a VA cold injury protocol examination to determine if he has any current right toe disability, to include cold injury residuals, and if so, whether it is due to his period of service. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment and care the Veteran received for his right toe, left hip, and left knee conditions after his discharge from active duty, to include the records.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

The Veteran should be advised to submit any medical treatment records not previously submitted he has in his possession.
 
2.   Thereafter, schedule the Veteran for a VA cold injury protocol examination.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner is asked to determine the nature of any current right toe disability. The examiner is to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right toe condition is related to service, to include whether it resulted from cold injury.  The examiner is advised that the Veteran had service in Korea from December 1964 to December 1965.

The VA examiner is requested to provide a thorough rationale for any opinion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  Thereafter, readjudicate the claims of entitlement to service connection.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


